DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on February 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 9, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. No. 2013/0200525 A1).
Regarding claim 1, Lee discloses a structure comprising:
a semiconductor substrate (FIG. 10X, see paragraph 101, see paragraph 0116);
one or more dielectric layers over the semiconductor substrate (FIG. 2C: 20/30, see paragraph 0054); and

	a conductive via (FIG. 2C: 40c, see paragraph 0064); and
	a conductive line over the conductive via (FIG. 2C: 50, see paragraph 0063), the conductive line being disposed over a horizontal surface of the one or more dielectric layers (FIG. 2C: 50 over a horizontal surface of 30), a same species being disposed at the horizontal surface of the one or more dielectric layers and an upper surface of the conductive via at an interface between the conductive via and a conductive fill material of the conductive line (FIG. 2C: 52, see paragraph 0064).
Regarding claim 2, Lee discloses the upper surface of the conductive via at the interface between the conductive via and the conductive fill material of the line is convex (FIG. 2C: upper surface of 40C is convex).
Regarding claim 7, Lee discloses a metal alloy or compound at an interface between the conductive fill material of the conductive line and the conductive via (FIG. 2C: 52, see paragraph 0060).
Regarding claim 9, Lee discloses a first dielectric diffusion barrier liner along a sidewall of the conductive line (FIG. 2C: 52 along sidewalls of the line) and a second dielectric diffusion barrier liner along a sidewall of the conductive via (FIG. 2C: 42C, see paragraph 0064).
Regarding claim 17, Lee discloses a structure comprising:
a semiconductor substrate (FIG. 10X: 101, see paragraph 0116);
a first conductive feature over the semiconductor structure (FIG. 10X: 260, see paragraph 0123);
one or more dielectric layers over the conductive feature (FIG. 2C: 20/30, see paragraph 0054);
a first interconnect structure disposed in the one or more dielectric layers, the first interconnect structure comprising a conductive via and a conductive line (FIG. 2C: 40/50, see 
a second conductive feature over the first interconnect structure (FIG. 10X: 600, see paragraph 0134), wherein the conductive via comprises a first conductive material extending continuously between the first conductive feature and the conductive line (FIG. 10X: 40 extends from 260 to 50), and
wherein the conductive line comprises a second conductive material extending continuously between the conductive via and the second conductive feature (FIG. 10X: 50 extends between 40 and 600).
Regarding claim 19, Examiner notes that the limitation “the conductive line is free of seams” seeks to define the invention in terms of what it is not, rather than what it is. While not improper, under the broadest reasonable interpretation, a reference that does not affirmatively disclose the presence of seams will be interpreted as being free of seams. As such Lee discloses the conductive line is free of seams.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2013/0200525 A1) in view of Tanigaki (U.S. Pub. No. 2020/0006243 A1).
Regarding claim 4, Lee is silent in regards to a seam in the conductive fill material of the conductive line.
Tanigaki discloses a seam in the conductive fill material of the conductive line (see paragraph 0010). It would have been obvious to one of ordinary skill in the art to apply the teachings of Tanigaki to the teachings of Lee such that cracks in a desired direction are formed, so as to suppress the formation of cracks in a non-desired direction (see paragraph 0010; Tanigaki teaches vertical cracks that do not negatively affect the device in order to suppress horizontal cracks which would have undesirable effects; it would have been obvious to one of ordinary skill in the art to employ a similar technique in Lee resulting in the formation of a seam in a desired direction that mitigates the formation of undesirable seams).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2013/0200525 A1) in view of Jezewski (U.S. Pub. No. 20140019716 A1).
Regarding claim 5, Lee is silent in regards to a metal-semiconductor compound at an interface between the conductive fill material of the conductive line and a surface of the one or 
Jezewski discloses a metal-semiconductor compound at an interface between the conductive fill material of the conductive line and a surface of the one or more dielectric layers, wherein a metal of the metal-semiconductor compound is a same metal as a metal of the conductive fill material (FIGS. 2-3: 140, see paragraph 0046, barrier layer is RuSi and the material of the metal is Ru). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jezewski, including the specific material of the layers, to the teachings of Lee. The motivation to do so is that the combination yields the predictable results of allowing for the selection of optimal materials for use in interconnects in a semiconductor device.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to select using routine experimentation. In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2013/0200525 A1) in view of Mountsier et al. (U.S. Pub. No. 2015/0380302 A1).
Regarding claim 6, Lee is silent in regards to a metal carbide at an interface between the conductive fill material of the conductive line and a surface of the one or more dielectric layers, wherein a metal of the metal carbide is a same metal as a metal of the conductive fill material.
Mountsier discloses a metal carbide at an interface between the conductive fill material of the conductive line and a surface of the one or more dielectric layers, wherein a metal of the metal carbide is a same metal as a metal of the conductive fill material (FIG. 1C: liner 113 can be WC, see paragraph 0045, while fill 115 can be W, see paragraph 0008). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Mountsier, including the specific material of the layers, to the teachings of Lee. The motivation to do so is that the combination yields the predictable results of allowing for the selection of optimal materials for use in interconnects in a semiconductor device.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to select using routine experimentation. In re Leshin, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 8, 10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art does not teach nor render obvious the second interface having more of the species than the third interface, in combination with the other limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819